DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 7/19/2021.  Claim 20 is newly added.

Response to Arguments
	The Guillemet reference has been withdrawn in view of applicant’s Examiner’s Amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Alex Zumbulyadis on 11/3/2021.
The application has been amended as follows: 
	In claim 1, last line, after the term “0.5 N/cm,” insert --, wherein the heat-set knit has a grammage of between 24 g/cm2 and 40 g/cm2, and wherein the heat-set knit includes a trapezoidal knit 
	In claim 10, line 2, delete “also contains”.
	In claim 14, line 1, delete “claim 13” and replace with --claim 1--.
	Cancel claims 4, 12-13, and 20.

Allowable Subject Matter
Claims 1-3, 5-11, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when applied alone or in combination neither anticipates nor renders obvious an adherent interface dressing comprising wherein flexible open-mesh fabric is a heat-set knit with weft yarns being continuous multifilaments yarns with non-elastic, said heat-set exhibiting an extensibility in transverse direction, measured according to standard EN 13726-4, of between 0.01 and 0.5 N/cm, the heat-set has a grammage of between 24 g/cm2 and 32 g/m2, and the heat-set includes a trapezoidal knit and an average join angle of rows and columns of said trapezoidal knit is between 75 degrees and 85 degrees, in combination with all other features recited in the claim.
Regarding dependent claims 2-3, 5-11, and 14-19, they are allowed due to their dependencies on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Auguste of U.S. Patent Application Publication No. US 2015/0174285 discloses an interface dressing, paragraph 0094-0101 describe interface dressing is of a breathable net (grid), preferably of square mesh  having a grammage of the order of 450 g/m2.  Auguste does not disclose claimed limitations wherein flexible open-mesh fabric is a heat-set knit with weft yarns being continuous multifilaments yarns with non-elastic, said heat-set exhibiting an extensibility in transverse direction, measured according to standard EN 13726-4, of between 0.01 and 0.5 N/cm, the heat-set has a grammage of between 24 and 32 g/m2, and the heat-set includes a trapezoidal knit and an average join angle of rows and columns of said trapezoidal knit is between 75 degrees and 85 degrees.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAMTU T NGUYEN/Examiner, Art Unit 3786